UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2105



BELTRAN NYAMENJO NJOFANG,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-224-694)


Submitted:   May 6, 2005                   Decided:   June 15, 2005


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ignatius Udeani, UDEANI & ASSOCIATES, Ltd., Bloomington, Minnesota,
for Petitioner.    Peter D. Keisler, Assistant Attorney General,
James Hunolt, Senior Litigation Counsel, Uttam Dhillon, Associate
Deputy Attorney General, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Beltran   Nyamenjo   Njofang,   a   native   and   citizen   of

Cameroon, petitions for review of the Board of Immigration Appeals’

(Board) order denying him asylum, withholding of removal, and

protection under the Convention Against Torture.*

          We will reverse the Board only if the evidence “‘was so

compelling that no reasonable fact finder could fail to find the

requisite fear of persecution.’”    Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (quoting INS v. Elias-Zacarias, 502 U.S. 478,

483-84 (1992)).     We have reviewed the evidence of record, the

immigration judge’s decision, and the Board’s order and find

substantial evidence supports the conclusion that Njofang failed to

establish the past persecution or well-founded fear of future

persecution necessary to establish eligibility for asylum.        See 8

C.F.R. § 1208.13(a) (2004) (stating that the burden of proof is on

the alien to establish eligibility for asylum); Elias-Zacarias, 502

U.S. at 483 (same).

          Nor can Njofang show that he was entitled to withholding

of removal under 8 U.S.C. § 1231(b)(3) (2000). “Because the burden

of proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding



     *
      Njofang does not petition for review from that part of the
order that denied protection under the Convention Against Torture.

                                - 2 -
of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).

          Accordingly, we deny Njofang’s petition for review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED




                                 - 3 -